ORDER
The petitioner, John Allen Bugg (Bugg/at-torney), was stricken from the roll of attorneys on February 8, 2005, after voluntarily resigning from the Oklahoma Bar Association. On September 28, 2005, Bugg petitioned this Court for reinstatement as a member of the Oklahoma Bar Association. On December 13, 2005, a hearing was held before a panel of the Professional Responsibility Tribunal and the tribunal recommended that Bugg be reinstated. Upon consideration of the matter, we find:
1) The attorney has met all the procedural requirement necessary for reinstatement in the Oklahoma Bar Association, as set forth in Rule 11, Rules Governing Disciplinary Proceedings, 5 O.S.2001, ch.l, app. 1-A.
2) The attorney has established by clear and convincing evidence that he has not engaged in the unauthorized practice of law in the State of Oklahoma.
3) The attorney has established by clear and convincing evidence that he possesses the competency and learning in the law required for reinstatement to the Oklahoma Bar Association and that he successfully completed twelve hours of Continuing Legal Education credit hours, including one hour of Ethics credit, as recommended by the Professional Responsibility Tribunal.
4) The attorney has established by clear and convincing evidence that he possesses the good moral character which would entitle him to be reinstated to the Oklahoma Bar Association.
IT IS THEREFORE ORDERED that the petition of John Allen Bugg for reinstatement be granted. The costs associated with these proceedings in the amount of $222.55, shall be paid within thirty (30) days of this order.
IT. IS FURTHER ORDERED, that the attorney pay his 2006 Bar Association dues within thirty (30) days of this order. Reinstatement is conditioned upon the attorney’s payment of both the costs of this action and his 2006 dues.
ALL JUSTICES CONCUR.